Exhibit No. 99.1 President’s Presentation Over the past couple of years and again in my annual report letter to shareholders, I have presented updates and status reports on our transition into a real estate investment trust and the reinvestment of a $26 million Advance Payment that the Company received in connection with the condemnation of a large portion of the Flowerfield property in November 2005. As a result of that taking, we filed a Notice of Claim against the State of New York for additional compensation for the fair value of the property. I will be commenting on that aspect of our efforts in greater detail in a few moments. One of our announced goals was to reinvest that $26 million payment into replacement property in a tax efficient manner and defer just under $8 million in taxes. I have reported that the Company has completed an acquisition in each of the last three fiscal years which now total seventeen buildings in three separate locations, and that the reinvestment of the Advance Payment has been successfully completed. Those properties are located in Port Jefferson Station here on Long Island, Cortlandt Manor in northern Westchester County, and Fairfax, Virginia. All of the acquisitions were in the medical office building sector which has proven to be one of the best performing real estate classes in the current economic climate. Our entry into that particular market was a well thought out decision based on considerable research and risk analysis. With the addition of the three new facilities, the Company now owns and operates over a quarter of a million square feet of rentable space. We’ve almost quadrupled rental revenues, increased from 4 buildings in one location to 21 buildings in four locations, and increased the number of tenants we serve from 49 to 113.
